UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08457 Exact name of registrant as specified in charter: Delaware Group Foundation Funds® Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Foundation® Equity Fund June 30, 2011 Number of Value Shares (U.S. $) Common Stock – 94.40% U.S. Markets – 50.88% Consumer Discretionary – 5.19% †AFC Enterprises 61 $ †Apollo Group Class A †Bally Technologies 10 Big 5 Sporting Goods 40 †Buffalo Wild Wings 9 CBS Class B 33 CEC Entertainment 19 Cinemark Holdings 26 Comcast Class A Comcast Special Class Cooper Tire & Rubber 34 †DSW Class A 24 †Ford Motor †G-III Apparel Group 34 Guess 35 †Iconix Brand Group 35 †Jack in the Box 22 Jarden 42 Jones Group 22 †Jos. A Bank Clothiers 19 Kohl's 48 Lincoln Educational Services 29 Lowe's Macy's McDonald's 41 National CineMedia 34 News Class A NIKE Class B Nordstrom 43 †Perry Ellis International 39 †Prestige Brands Holdings 66 †Shuffle Master 69 Staples Starbucks 37 †Steven Madden 30 Tanger Factory Outlet Centers 27 Target 37 †Tenneco 23 Viacom Class B 73 Consumer Staples – 5.04% Archer-Daniels-Midland Avon Products Bunge 61 Casey's General Stores 27 Coca-Cola 33 CVS Caremark †Fresh Market 15 General Mills 64 J&J Snack Foods 17 Kimberly-Clark Kraft Foods PepsiCo 70 Procter & Gamble 96 Safeway †Susser Holdings 65 Walgreen Energy – 4.58% Apache 10 Baker Hughes 25 Berry Petroleum Class A 28 Bristow Group 20 †Carrizo Oil & Gas 31 Chevron †Complete Production Services 24 ConocoPhillips EOG Resources Exxon Mobil †Key Energy Services 69 *Lufkin Industries 6 Marathon Oil National Oilwell Varco 19 †Newfield Exploration 41 Occidental Petroleum 34 †Pioneer Drilling 94 †Rosetta Resources 15 Schlumberger 51 †Swift Energy 22 Williams Financials – 6.02% AFLAC 37 Allstate American Equity Investment Life Holding 64 Apollo Investment 72 Bank of New York Mellon BlackRock 12 Boston Private Financial Holdings 92 Capital One Financial 58 Cardinal Financial 56 City Holding 17 CME Group 34 Delphi Financial Group 28 Dime Community Bancshares 46 *DuPont Fabros Technology 32 EastGroup Properties 20 Entertainment Properties Trust 19 Flushing Financial 46 GFI Group Goldman Sachs Group 30 @Harleysville Group 20 Home Bancshares 36 Home Properties 17 Host Hotels & Resorts 94 @Independent Bank 21 †IntercontinentalExchange JPMorgan Chase LaSalle Hotel Properties 36 Marsh & McLennan Park National 13 †Piper Jaffray 16 Primerica 31 †ProAssurance 10 Prosperity Bancshares 21 Prudential Financial 45 Sabra Healthcare REIT 41 Sovran Self Storage 21 Susquehanna Bancshares 66 †Texas Capital Bancshares 23 Travelers Trustmark 38 Webster Financial 23 Wells Fargo Healthcare – 7.22% Abbott Laboratories 53 †Acorda Therapeutics 21 †Air Methods 15 †Align Technology 43 †Alkermes 63 Allergan †Amgen 42 †AMN Healthcare Services Baxter International Cardinal Health †Catalyst Health Solutions 17 †Celgene 27 †Conmed 24 †CryoLife 67 †Express Scripts 57 †Gen-Probe 21 †Gilead Sciences 57 †Haemonetics 13 †*Incyte 39 Johnson & Johnson †Medco Health Solutions Merck †Merit Medical Systems 57 †ONYX Pharmaceuticals 28 Perrigo 77 Pfizer Quest Diagnostics †Quidel 48 †SonoSite 26 †Spectrum Pharmaceuticals 41 †Sun Healthcare Group 75 #Synthes 144A 7 †Thermo Fisher Scientific 46 UnitedHealth Group 87 †Vertex Pharmaceuticals 21 *West Pharmaceutical Services 20 Industrials – 4.67% AAON 39 *Acuity Brands 15 Applied Industrial Technologies 29 Barnes Group 34 †Castle (A.M.) 35 Caterpillar 26 †Chart Industries 13 †Columbus McKinnon 36 †CRA International 17 Cummins 21 Deere 30 Ducommun 30 ESCO Technologies 20 †Esterline Technologies 17 Expeditors International Washington Fluor 33 General Electric †Gibraltar Industries 74 Granite Construction 17 Honeywell International 57 †Hub Group Class A 31 †Kadant 31 †Kforce 55 Koppers Holdings 24 Lockheed Martin 22 Manpower 14 McGrath RentCorp 16 †MYR Group 36 Norfolk Southern 40 *Northrop Grumman Raytheon Republic Services 42 Rockwell Collins 33 Roper Industries 14 †Tetra Tech 26 †Titan Machinery 32 Towers Watson Class A 32 Tutor Perini 23 Union Pacific 22 United Stationers 32 United Technologies 52 †URS 33 US Ecology 32 Waste Management Information Technology – 12.77% †Adobe Systems Adtran 23 *†Amkor Technology Anixter International 15 †Apple 87 †Applied Micro Circuits 72 Cisco Systems †EMC *Expedia 85 †FARO Technologies 14 †Google Class A 33 Intel International Business Machines 11 †Intuit †IXYS 52 *†j2 Global Communications 31 †KEYW Holding 46 †Liquidity Services 33 *†LogMeln 23 MasterCard Class A 52 †MEMC Electronic Materials Microsoft †Motorola Solutions †NetApp 47 †NETGEAR 17 *†Nuance Communications 52 †ON Semiconductor Oracle 32 †priceline.com 29 †Progress Software 34 QUALCOMM Quality Systems 11 *†QuinStreet 47 †Radiant Systems 38 †Rofin-Sinar Technologies 26 †RPX 5 †Semtech 25 †SolarWinds 18 †SS&C Technologies Holdings 49 †SuccessFactors 12 *†Synaptics 28 Syntel 7 †TeleTech Holdings 44 †Teradata *†ValueClick 38 VeriSign †ViaSat 16 Visa Class A †Vocus 35 Xerox †Yahoo Materials – 1.16% Boise 48 Celanese Class A 67 Cliffs Natural Resources 21 Dow Chemical 76 duPont (E.I.) deNemours Eastman Chemical 14 †Ferro 61 †KapStone Paper & Packaging 35 †Owens-Illinois 52 Schulman (A.) 16 Silgan Holdings 21 Telecommunications – 2.97% *Alaska Communications Systems Group 52 AT&T *Atlantic Tele-Network 13 †Crown Castle International †Knology 52 †NII Holdings NTELOS Holdings 34 Plantronics 21 †Polycom †RigNet 36 Verizon Communications Utilities – 1.26% *AGL Resources 36 Cleco 22 Edison International MDU Resources Group 62 NorthWestern 16 OGE Energy 25 Progress Energy UIL Holdings 16 UNITIL 22 Total U.S. Markets (cost $803,447) §Developed Markets – 28.47% Consumer Discretionary – 3.75% Bayerische Motoren Werke 91 BIC 12 Christian Dior 5 Cie Financiere Richemont Class A 23 Crown Don Quijote Heenes & Mauritz Class B 34 Husqvarna Class B Jupiter Telecommunications 1 LVMH Moet Hennessy Louis Vuitton 7 Metropole Television 34 Pirelli & C 90 PPR 26 †Promotora de Informaciones ADR Publicis Groupe Sky City Entertainment Group Sodexo 15 Sumitomo Rubber Industries Swatch Group 10 Swatch Group Bearer Shares 2 Techtronic Industries Toyota Motor Vivendi Whitbread 36 Yamada Denki 14 Yue Yuen Industrial Holdings Consumer Staples – 3.85% Anheuser-Busch InBev 40 Aryzta British American Tobacco 69 Carlsberg Class B 12 *Carrefour 14 Coca Cola Hellenic Bottling 25 Coca-Cola Amatil Danone 17 Diageo Golden Agri-Resources Greggs Imperial Tobacco Group 50 Jeronimo Martins 64 Kerry Group Class A 25 Koninklijke Ahold L'Oreal 14 Metro 67 Nestle 84 Parmalat Reckitt Benckiser Group 34 SABMiller 67 Tesco Unilever 32 Unilever CVA 47 Wesfarmers 30 Woolworths 78 Energy – 1.37% Aggreko 36 AMEC 60 BG Group †Enel Green Power Fugro CVA 16 †Nabors Industries 54 Neste Oil 45 Noble 49 Repsol 44 Santos 99 Technip 13 Total Woodside Petroleum 37 Financials – 3.28% †AIA Group Alterra Capital Holdings 29 AXA Banco Santander Commerzbank Credit Agricole 73 Danske Bank 51 †#Etalon Group GDR 144A HSBC Holdings †IMMOFINANZ †Lloyds Banking Group Man Group Mitsubishi UFJ Financial Group Nordea Bank Schroders 38 Standard Chartered †UBS UniCredit Healthcare – 2.58% Fresenius 11 Getinge Class B 44 †ICON ADR 34 Meda Class A Novartis Novo Nordisk ADR 78 Novo Nordisk Class B 15 Roche Holding 24 Sanofi Shire 53 Industrials – 6.05% ABB Aker Solutions 46 Alfa Laval 55 Alstom *Asahi Glass Assa Abloy Class B 41 †Box Ships 27 Cie de Saint-Gobain Deutsche Post Finmeccanica Fraport 13 Hochtief 10 ITOCHU Johnson Matthey 36 Koninklijke Philips Electronics Legrand 28 †Qantas Airways Rolls-Royce Holdings †Rolls-Royce Holdings Class C 25 Schneider Electric 11 Siemens 23 Singapore Airlines Teleperformance @†Tianjin Development Holdings Vallourec 70 Volvo Class B Wartsila 28 Wolseley 43 Information Technology – 1.72% Accenture Class A 55 Amadeus IT Holding 62 †CGI Group Class A Computershare Infineon Technologies †InterXion Holding 24 SAP 39 Yahoo Japan 4 Materials – 3.93% Agrium 24 Air Liquide 9 Anglo American 43 Anglo American ADR Antofagasta 41 ArcelorMittal Bayer 21 BHP Billiton 89 BHP Billiton Limited Kazakhmys 62 Lafarge Lanxess 15 Lonza Group 13 Newcrest Mining 40 Rexam Rio Tinto Rio Tinto Limited 15 Syngenta 4 Syngenta ADR Wacker Chemie 4 Xstrata Telecommunications – 1.29% China Mobile ADR China Unicom Hong Kong ADR Tele2 Class B 43 Telefonica Vodafone Group Vodafone Group ADR 96 Utilities – 0.65% Centrica *Enagas 47 National Grid Suez Enviornnement 52 Total Developed Markets (cost $474,479) XEmerging Markets – 15.05% Consumer Discretionary – 0.64% Arcos Dorados Holdings 5 Grupo Televisa ADR Hyundai Department Store 23 Santos Brasil Participacoes Turk Sise ve Cam Fabrikalari Wal-Mart de Mexico Series V Xueda Education Group ADR 38 Consumer Staples – 0.98% Brazil Foods ADR 96 *Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 30 @Cresud ADR 98 Fomento Economico Mexicano ADR 19 KT&G 59 @Lotte Chilsung Beverage 4 @Lotte Confectionery 2 Tingyi Cayman Islands Holding Tsingtao Brewery 71 Energy – 2.42% China Petroleum & Chemical ADR 6 CNOOC CNOOC ADR 2 Gazprom ADR LUKOIL ADR 35 PetroChina ADR 13 Petroleo Brasileiro SA ADR Petroleo Brasileiro SP ADR Polski Koncern Naftowy Orlen 59 PTT PTT Exploration & Production #Reliance Industries GDR 144A 81 †Rosneft Oil GDR Sasol ADR 31 Tambang Batubara Bukit Asam Financials – 2.37% ABSA Group 37 Banco Bradesco ADR 66 Banco Santander Brasil ADR Bangkok Bank Bank of China BR Malls Participacoes China Construction Bank Credicorp 11 Cyrela Brazil Realty 67 Fubon Financial Holding Grupo Financiero Banorte Hong Leong Bank ICICI Bank ADR 37 Industrial & Commercial Bank of China @IRSA Inversiones y Representaciones ADR 43 @KB Financial Group ADR 77 @KLCC Property Holdings Malayan Banking OTP Bank 42 Powszechna Kasa Oszczednosci Bank Polski Powszechny Zaklad Ubezpieczen 15 Samsung Life Insurance 20 Sberbank Standard Bank Group Turkiye Is Bankasi Class C †UEM Land Holdings VTB Bank GDR Healthcare – 0.59% Hypermarcas Teva Pharmaceutical Industries ADR Industrials – 0.47% All America Latina Logistica †Empresas ADR Gol Linhas Aereas Inteligentes ADR Siam Cement NVDR Torunlar Gayrimenkul Yatirim Ortakligi United Tractors Information Technology – 3.87% Alibaba.com B2W Cia Global Do Varejo 91 †Check Point Software Technologies 60 †Ctrip.com International ADR *†Foxconn International Holdings Hon Hai Precision Industry HTC LG Display ADR 52 LG Electronics 17 Samsung Electronics 7 †Shanda Games ADR †Shanda Interactive Entertainment ADR 53 *†Sina 28 †Sohu.com 24 Taiwan Semiconductor Manufacturing ADR United Microelectronics Materials – 1.90% Anglo American Platinum 22 ArcelorMittal South Africa Braskem ADR 72 †*Cemex ADR Cia de Minas Buenaventura ADR 52 Fibria Celulose ADR @Gerdau Gerdau ADR Impala Platinum Holdings 32 Israel Chemicals †Jastrzebska Spolka Weglowa 30 KCC 8 MMC Norilsk Nickel ADR 65 †Petronas Chemicals Group POSCO ADR 13 Vale ADR Telecommunications – 1.39% America Movil ADR 38 Chunghwa Telecom ADR 55 KT ADR LG Uplus Mobile Telesystems ADR MTN Group 85 SK Telecom ADR Telecomunicacoes de Sao Paulo ADR 56 Turkcell Iletisim Hizmet ADR Vodacom Group Utilities – 0.42% *Centrais Eletricas Brasileiras ADR @Huaneng Power International ADR 74 Light Polska Grupa Energetyczna Total Emerging Markets (cost $234,785) Total Common Stock (cost $1,512,711) Exchange-Traded Funds – 2.68% Equity Funds – 2.68% iShares MSCI EAFE Growth Index 45 *iShares MSCI Hong Kong Index Fund iShares MSCI Japan Index Fund iShares MSCI Singapore Index Fund iShares MSCI Switzerland Index Fund 30 Total Exchange-Traded Funds (cost $52,341) Preferred Stock – 0.10% Volkswagen 9 Total Preferred Stock (cost $1,525) Principal Amount (U.S. $) ≠Short-Term Investments – 3.78% Discount Notes – 2.69% Fannie Mae 0.002% 7/25/11 $ Federal Farm Credit Bank 0.001% 7/25/11 Federal Home Loan Bank 0.001% 7/1/11 0.001% 7/1/11 0.001% 7/11/11 0.001% 7/13/11 0.001% 7/22/11 0.005% 7/5/11 0.006% 8/3/11 U.S. Treasury Obligations – 1.09% U.S. Treasury Bills 0.00% 7/14/11 0.00% 7/21/11 1.00% 7/31/11 Total Short-Term Investments (cost $71,687) Total Value of Securities Before Securities Lending Collateral – 100.96% (cost $1,638,264) Number of Shares Securities Lending Collateral** – 0.42% Investment Companies Delaware Investments Collateral Fund No. 1 Total Securities Lending Collateral (cost $7,884) Total Value of Securities – 101.38% (cost $1,646,148) © Obligation to Return Securities Lending Collateral** – (0.42%) ) Other Liabilities Net of Receivables and Other Assets (See Notes) – (0.96%) ) Net Assets Applicable to 173,082 Shares Outstanding – 100.00% $ †Non income producing security. ≠The rate shown is the effective yield at the time of purchase. @Illiquid security. At June 30, 2011, the aggregate amount of illiquid securities was $21,385, which represented 1.13% of the Fund’s net assets. See Note 5 in "Notes." #Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. At June 30, 2011, the aggregate amount of Rule 144A securities was $5,863, which represented 0.31% of the Fund’s net assets. See Note 5 in "Notes." Security is being fair valued in accordance with the Fund's fair valuation policy. At June 30, 2011, the aggregate amount of fair valued securities was $2,890, which represented 0.15% of the Fund's net assets. See Note 1 in "Notes." *Full or partially on loan. **See Note 4 in “Notes.” §Developing Markets – countries that are thought to be most developed and therefore less risky than emerging markets.
